DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 09/20/2022 without traverse of Group I, claims 1-12 for further examination. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/04/2021 is being considered by the examiner.

Claim Rejections
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Nakai (US 2018/0012778 A1) hereinafter Nakai.
	As regards to claim 1, Nakai discloses an apparatus for processing a substrate (abs; fig 1-23), comprising: 
a mount 31 configured to support a substrate 9 ([0043]-[0046]; fig 1 & 4); 
a processing liquid supply nozzle 51 configured to provide a processing liquid to the substrate 9 ([0043]-[0046] [0060]; [0082]-[0084]; [0091]; [0094]-[0095]; [0098]; fig 1 & 4); 
a discharge container 4 comprising a base plate 61 comprising a liquid outlet 611 and an exhaust port (exit of 682), an inner wall 32 disposed on an inner circumference of the base plate 61 and extending vertically (see fig 1 & 4), an outer wall 64 disposed on an outer circumference of the base plate 61 and extending vertically (see fig 1 & 4), and a barrier (see fig 1 & 4, sidewalls of 682) disposed on the base plate 61, wherein the barrier (see fig 1 & 4, sidewalls of 682) separates a first space 411 connected to the liquid outlet 611 from a second space 682 connected to the exhaust port (exit of 682) ([0043]-[0046]; [0053]-[0056]; [0060]; [0072]-[0078]; [0082]-[0084]; [0091]; [0094]-[0095]; [0098]; fig 1 & 4); 
an inner cover 62+42 configured to guide a processing liquid from the substrate 9 to the first space 411 of the discharge container 4, wherein the inner cover 62+42 comprises a first guide plate 62 that covers the second space 682 of the discharge container 4, and further comprises a second guide plate 42 provided between the outer wall 64 and the barrier (see fig 1 & 4, sidewalls of 682) of the discharge container 4 ([0043]-[0046]; [0053]-[0056]; [0060]; [0063]-[0067]; [0072]-[0078]; [0082]-[0084]; [0091]; [0094]-[0095]; [0098]; fig 1 & 4); and 
a flow guide 41+43+vertical portion of 62+416+616 mounted in the first space 411 of the discharge container 4 ([0043]-[0046]; [0053]-[0056]; [0060]; [0063]-[0067]; [0072]-[0078]; [0082]-[0084]; [0091]; [0094]-[0095]; [0098]; fig 1 & 4).
As regards to claim 2, Nakai discloses an apparatus (abs; fig 1-23), wherein the flow guide 41+43+vertical portion of 62+416+616 comprises: a guide main body 41+43 having a ring shape and at least partially surrounding the barrier (see fig 1 & 4, sidewalls of 682); and a plurality of protrusions (see fig 1 & 4, sidewalls of 411) protruding from a lower portion of the guide main body 41+43, wherein the protrusions (see fig 1 & 4, sidewalls of 411) in the plurality of protrusions (see fig 1 & 4, sidewalls of 411) are spaced apart from each other along the circumference of the guide main body 41+43, and wherein flow grooves (see fig 1 & 4, entrance to 411) are disposed between adjacent protrusions (see fig 1 & 4, sidewalls of 411) among the plurality of protrusions (see fig 1 & 4, sidewalls of 411) ([0043]-[0046]; [0053]-[0056]; [0060]; [0063]-[0067]; [0072]-[0078]; [0082]-[0084]; [0091]; [0094]-[0095]; [0098]; fig 1 & 4).
As regards to claim 3, Nakai discloses an apparatus (abs; fig 1-23), wherein each of the plurality of protrusions (see fig 1 & 4, sidewalls of 411) of the flow guide 41+43+vertical portion of 62+416+616 is downwardly inclined at a right angle and extends downwards from the lower portion of the guide main body 41+43 ([0043]-[0046]; [0053]-[0056]; [0060]; [0063]-[0067]; [0072]-[0078]; [0082]-[0084]; [0091]; [0094]-[0095]; [0098]; fig 1 & 4).
As regards to claim 4, Nakai discloses an apparatus (abs; fig 1-23), wherein the protrusions (see fig 1 & 4, sidewalls of 411) of the plurality of protrusions (see fig 1 & 4, sidewalls of 411) are in contact with an inner surface 451 of the discharge container 4 ([0072]-[0079]; fig 1 & 4).
As regards to claim 5, Nakai discloses an apparatus (abs; fig 1-23), wherein the discharge container 4 further comprises a wall extension 45 provided in contact with the inner surface 451 of the discharge container 4, and wherein each of the plurality of protrusions (see fig 1 & 4, sidewalls of 411) include a projection 44 configured to connect to the wall extension 45 ([0063]-[0067]; [0072]-[0079]; fig 1 & 4).
As regards to claim 6, Nakai discloses an apparatus (abs; fig 1-23), wherein the flow guide 41+43+vertical portion of 62+416+616 further comprises a hook structure (vertical portion of 62) configured to attach to an upper portion of the barrier (see fig 1 & 4, sidewalls of 682) ([0043]-[0046]; [0053]-[0056]; [0060]; [0063]-[0067]; [0072]-[0078]; [0082]-[0084]; [0091]; [0094]-[0095]; [0098]; fig 1 & 4).
As regards to claim 7, Nakai discloses an apparatus (abs; fig 1-23), wherein the barrier (see fig 1 & 4, sidewalls of 682) of the discharge container 4 comprises one or more connecting grooves 632 configured to interconnect with the hook structure (vertical portion of 62) ([0048]-[0054]; [0068]-[0070]; [0083]-[0089]; fig 1 & 4).
As regards to claim 8, Nakai discloses an apparatus (abs; fig 1-23), wherein the second guide plate 42 is disposed in contact with the first space 411 of the discharge container 4, and extends parallel to the barrier (see fig 1 & 4, sidewalls of 682), and wherein each of the plurality of protrusions (see fig 1 & 4, sidewalls of 411) of the flow guide 41+43+vertical portion of 62+416+616 extends in a vertical direction in a same plane different from a vertical direction in the same plane in which the second guide plate 42 extends ([0043]-[0046]; [0053]-[0056]; [0060]; [0063]-[0067]; [0072]-[0078]; [0082]-[0084]; [0091]; [0094]-[0095]; [0098]; fig 1 & 4).
As regards to claim 9, Nakai discloses an apparatus (abs; fig 1-23), wherein the flow guide 41+43+vertical portion of 62+416+616 comprises a step (see fig 1 & 4, height difference between 42 & 43 across gap between 42 & 43) at a location where the flow guide 41+43+vertical portion of 62+416+616 contacts a lower portion of the second guide plate 42 ([0043]-[0046]; [0053]-[0056]; [0060]; [0063]-[0067]; [0072]-[0078]; [0082]-[0084]; [0091]; [0094]-[0095]; [0098]; fig 1 & 4).
As regards to claim 10, Nakai discloses an apparatus (abs; fig 1-23), wherein the flow guide 41+43+vertical portion of 62+416+616 comprises a through hole 422 ([0068]-[0074]; [0083]-[0086]; [0097]-[0104]; fig 1 & 4).
As regards to claim 11, Nakai discloses an apparatus (abs; fig 1-23), further comprising a liquid collecting pipe 961 connected to the liquid outlet 611 of the discharge container 4; and an exhaust pipe 952 connected to the exhaust port (exit of 682) of the discharge container 4, and wherein the flow guide 41+43+vertical portion of 62+416+616 comprises a material capable of being molded or modeled to the desired shape (see fig 1 & 4) ([0043]-[0046]; [0053]-[0056]; [0060]; [0063]-[0067]; [0072]-[0078]; [0082]-[0085]; [0089]; [0091]-[0098]; fig 1 & 4).
As regards to claim 12, Nakai discloses an apparatus (abs; fig 1-23), further comprising an outer cover 67, wherein the outer cover 67 is disposed on and is coupled to an upper portion of the outer wall 64 of the discharge container 4, and wherein the outer cover 67 extends from the upper portion of the outer wall 64 of the discharge container 4 to a height greater than a combined height of the substrate 9 supported by the mount 31 ([0043]-[0046]; [0090]; fig 1 & 4).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717